Claims 1 to 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of these claims, the following rejection applies.  
	It is unclear what is intended by, or embraced by, the “FM 4470/4474 standards” as claimed.  The Examiner can find an FM 4470 standard and an FM 4474 standard.  These are separate standards.  As such it is unclear if FM 4470/4474 standards refers to these in the cumulative (the system must meet both FM 4470 AND 4474) or the alternative (the system must meet FM 4470 or FM 4474).  The Examiner was unable to find any information from the specification that would indicate an intended interpretation.
	In claims 5 to 8, it is unclear what is intended by “low VOC”.  On one hand the term “low” is subjective. On the other hand the breadth of VOC is unclear since the conditions for volatility are unknown.  
	
Applicants are requested to update the status of the various parent applications referenced on page 1 of the specification.

The instant claims are neither taught nor suggested by the prior art.  During earlier filed parent applications, extensive examination and discussion regarding bond adhesives and methods of adhering membrane roof system occurred.  References including (but not limited to) Nakamura., Huang and Georgeau (cited in the attached PTO-892) teach adhesive silyl terminated polymers that meet and/or render obvious the claimed bond adhesive.  The claims distinguish themselves from the prior art and previously examined claims in that the specifically require both the FM 4470/4474 and ASTM D1876 requirements. The FM standard tests wind uplift and the ASTM standard measures adhesive peel strength.   These are two distinct requirements that must be met by the claimed method.  There is nothing that would indicate that both of these properties are inherently present in prior art adhesives and prior art methods.  Addition-ally there is nothing that would lead the skilled artisan to optimize and/or adjust the methods therein to render obvious both properties.  Further distinction to the claimed methods lies in the fact that claim 1 requires a specific adhesive layer thickness, claim 5 further requires an specific application rate while claim 9 further requires a specific viscosity.  There is nothing that teaches or suggests the specific method having the specific bond adhesive and meeting these claimed requirements.  The remaining references cited in the attached PTO-892 make mention to FM 4470 standards and adhesives but none teach or suggest the claimed bond adhesive or the specific method steps as claimed.  These references are cited as being of general interest.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
10/18/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765